DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
--- Claim 7 should read as “The method of claim 6, further comprising: rotating the cap assembly from the second position to the first position, wherein the ink tank is resealed and the valve remains closed; rotating the cap assembly from the first position to the closed position, wherein the valve is opened and the ink tank remains sealed.” ---
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-5 is the inclusion of the limitation of an apparatus that includes an ink tank with a rotatably attached cap assembly using a preloaded hinge that rotates the cap assembly from a closed position to an open position when the cap assembly is unlatched, the cap assembly includes a housing, a hung retained within the housing, and a spring disposed between the housing and the bung to bias the bung to form a seal with the ink tank during a partial rotation of the cap assembly when the cap assembly is unlatched, wherein the hung maintains the seal with the ink tank until a valve is closed by a spring-loaded, linkage. It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 6-10 is the inclusion of a method of that includes the method steps of sealing an ink tank with a rotatably attached cap assembly using a preloaded hinge that rotates the cap assembly from a closed position to an open position when the cap assembly is unlatched, the cap assembly includes a housing, a bung retained within the housing, and a spring disposed between the housing and the bung to bias the hung to form a seal with the ink tank during a partial rotation of the cap assembly when the cap assembly is unlatched, partially rotating the cap assembly from the dosed positon to a. first position with the preloaded hinge, wherein the bung maintains the seal with the ink tank until a valve is closed. It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 11-15 is the inclusion of the limitation of a system that includes an ink tank body with a rotatably attached cap assembly using a preloaded hinge that rotates the cap assembly from a closed position to an open position when the cap assembly is unlatched, the cap assembly includes a housing, a bung retained within the housing, and a spring disposed between the housing and the bung to bias the hung to form a seal with the ink tank during a partial rotation of the cap assembly when the cap assembly is unlatched, wherein the bung maintains the seal with the ink tank until a valve is dosed by a spring-loaded linkage. It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853